DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicants’ submission filed on December 22, 2021 has been entered.
Claims 1-3, 5-10 and 12 are examined in the present Office action.

Status of Objections and Rejections
The previously stated rejections under 35 U.S.C. § 112(a) with respect to “cereal” plants have been withdrawn in light of the claim amendments and the accompanying Applicants’ arguments. However, the previously stated rejections with respect to the breadth of claimed markers and alleles are maintained; see infra. 
The text of those sections of Title 35 U.S. Code, not included in this action, can be found in a prior Office action.  

Claim Rejections - 35 USC § 101
Claims 1-3, 5-10 and 12 remain rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 
	The instantly pending claims are method claims. The judicial exception is the correlation of recited marker loci (sequences) with restoring fertility in cytoplasmic male sterile plants.  
	Claims 1-3, 5-10 and 12 are drawn to methods for “producing” plant or seed, and “determining” the presence of zygosity status, which apply the natural principle of a correlation between wheat genomic regions, or markers (alleles) located therein, and particular (restoration of) fertility in cytoplasmic male sterile plants phenotype. These claims read on thought processes, i.e., visually observing (e.g., “identifying”, “analyzing”, and “selecting”) wheat plants already growing in a field and naturally occurring phenomena (a wheat plant that has naturally germinated will exhibit restoration of fertility in cytoplasmic male sterile plants phenotype if it natively comprises the restoration of fertility in cytoplasmic male sterile plants genetic determinant(s). The breadth of “identifying”, “analyzing”, and “selecting” encompasses non-transformative visual assessment of a wheat plant for a restoration of fertility in cytoplasmic male sterile plants phenotype, coupled with prior knowledge of the correlation of said phenotype(s) with the presence of particular marker(s). This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle. 
	As the steps of “identifying”, “selecting”, and “analyzing” are very generally recited, the combination(s) of “identifying”, “selecting”, and “analyzing” are together reasonably interpreted 
	Claim 1 has been amended to include the step of “crossing” plants (and claims 8-10 previously included the step of crossing plants), which step is interpreted as naturally occurring crossing and introgression of genetic material into wheat plants. 
	The claims have also been amended to recite “hybrid wheat seed”, which is also interpreted in accord with the disclosure, to broadly refer to seed “obtained by crossing two inbred parental lines”; see Specification, page 45, paragraph 169. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to naturally-occurring processes, nucleotides, cells, and organisms; without significantly more. The claimed methods have the inherent property/ies that are recited in the claims. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring nucleotides, cells, organisms, and processes. For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. For examples of claims that recite meaningful limitations, see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
	Applicants are advised to add breeding steps to the instant claims (e.g., steps of producing progeny plants which comprise the required genotypes and phenotype(s); and analysis of the genotype of the obtained progeny), to add meaningful limits on the use of the exception (the correlation and critical thinking step), and to thus make the claims amount to significantly more than the exception itself; where the combination of additional elements will results in claim(s) in which the inventor has practically applied, or added something significant to, the natural principle itself.
The claimed methods are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on December 22, 2021 have been carefully considered but they were not found to be persuasive. Applicants contend that the claims have been amended “to recite methods of producing products”, which is allegedly not considered a judicial exception (Remarks, page 14, last paragraph). 
	The Examiner disagrees. In contrast to Applicants’ arguments, the instantly pending claims are method claims, in which the judicial exception is the correlation of a recited marker locus (sequence) with restoring fertility in cytoplasmic male sterile plants. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring nucleotides, cells, organisms, and processes. For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Claim Rejections - 35 USC § 112
Written Description
Claims 1-2, 7-10, and 12 remain rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation 
The claims are broadly drawn to methods for producing wheat plants comprising a functional restorer gene allele for wheat G-type cytoplasmic male sterility, restoring fertility in wheat plants, and determining the presence of zygosity status of functional restorer gene alleles for wheat G-type cytoplasmic male sterility located on chromosomes 1A and 1B, which comprise identifying or analyzing wheat plants comprising marker alleles linked to functional restorer gene alleles for wheat G-type cytoplasmic male sterility located on chromosomes 1A and 1B, wherein said allele on chromosome 1A comprises and is flanked by the markers of SEQ ID NO:2 and SEQ ID NO:4, and wherein said allele on chromosome 1B comprises and is flanked by the markers of SEQ ID NO:7 and SEQ ID NO:13; further wherein said 1A restorer marker allele is a C at nucleotide position 51 in SEQ ID NO:18 and/or said 1B restorer marker allele is a T at nucleotide position 51 in SEQ ID NO:24; or wherein said functional restorer gene alleles are obtainable from USDA accession number PI 583676; and wherein said method for producing a wheat plant comprising functional restorer gene alleles for wheat G-type cytoplasmic male sterility comprises a first wheat plant homozygous for said restorer gene alleles.
	Applicants disclose the markers of SEQ ID NO:2 (101 bp) and SEQ ID NO:4 (101 bp) on chromosome 1A; see Sequence Listing. These two sequences flank a region of 15.581 cM on chromosome 1A (47.307 cM – 31.726 cM; see Table 1A on page 49).
see Sequence Listing. These two sequences flank a region of 15.835 cM on chromosome 1B (51.588 cM – 35.753 cM; see Table 1B, bridging pages 49-50).
	In the claimed chromosomal region that is flanked by SEQ ID NO:2 and SEQ ID NO:4, Applicants further describe a total of six specific markers, namely SEQ ID NO:9 (at position 31.95 cM), SEQ ID NO:10 (at position 32.8 cM), SEQ ID NO:11 (at position 46.05 cM), SEQ ID NO:18 (at position 31.95 cM), SEQ ID NO:19 (at position 32.8 cM), and SEQ ID NO:20 (at position 46.05 cM); these markers show a significant association with the desired phenotype. Applicants also describe the favorable alleles for each of the three identified markers; see Tables 1A on page 49 and Table 2A on page 50. 
	In the claimed chromosomal region that is flanked by SEQ ID NO:7 and SEQ ID NO:13, Applicants describe a total of five specific markers, namely SEQ ID NOs:8-12 (at positions 38.165 cM, 38.37, 42.221, 46.302, and 46.911 cM, respectively); these markers show a significant association with the desired phenotype. Applicants also describe the favorable alleles for each of the three identified markers; see Table 1B, bridging page 49-50. 
	Applicants fail to describe a representative number of marker loci and alleles in the recited chromosomal intervals that are flanked by SEQ ID NOs:2 and 4 on chromosome 1A and by SEQ ID NOs:7 and 13 on chromosome 1B, and which marker loci and alleles are associated with functional restoration of wheat G-type cytoplasmic male sterility, restoring fertility in wheat plants, producing wheat plants or seed comprising a functional restorer gene allele for wheat G-type cytoplasmic male sterility, and determining the presence of zygosity status of a functional restorer gene allele for wheat G-type cytoplasmic male sterility located on chromosomes 1A and 1B. 

	Relating to structure vs. function, Applicants do not claim the necessary (i.e., favorable) allele(s) associated with the claimed phenotype(s), such that, Applicants do not disclose a conserved structure responsible with respect to the marker loci and alleles as to accomplish the instantly claimed function of selecting wheat plants comprising a functional restorer gene allele for wheat G-type cytoplasmic male sterility, restoring fertility in wheat plants, producing wheat plants or seed comprising a functional restorer gene allele for wheat G-type cytoplasmic male sterility, and determining the presence of zygosity status of a functional restorer gene allele for wheat G-type cytoplasmic male sterility located on chromosomes 1A and 1B. The claims are drawn to any unspecified allele of any marker type, as long as the marker locus is located within the instantly claimed chromosome interval. The claims are not limited to alleles indicative of the claimed phenotype of a functional restorer gene allele for wheat G-type cytoplasmic male sterility, restoring fertility in wheat plants, producing wheat plants or seed comprising a functional restorer gene allele for wheat G-type cytoplasmic male sterility, and determining the presence of zygosity status of a functional restorer gene allele for wheat G-type cytoplasmic male sterility located on chromosomes 1A and 1B. This leads to a situation where the instantly claimed allele of the claimed marker loci would not possess the necessary structural features needed to accomplish the claimed phenotype. The Specification makes clear that the specific 
	Accordingly, the claims are drawn to an extremely large genus of marker loci encompassing any possible yet unspecified alleles associated with the claimed phenotype of functional restorer gene(s) for wheat G-type cytoplasmic male sterility in wheat plants, when Applicants have only reduced to practice only one allele for each of three marker loci within the claimed chromosomal interval. The claims are drawn to any marker of any type and sequence vs. the exemplified alleles listed in the Specification. 
	Given Applicants have provided very vague description of the method steps or structures that would link a myriad of unspecified alleles of unspecified marker loci that are determinants of a functional restorer gene for wheat G-type cytoplasmic male sterility, it remains unclear what features or method steps are capable of performing the claimed function. The Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/ web/menu/written.pdf.

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on December 22, 2021 have been carefully considered but they were not found to be persuasive. Applicants contend that the claims have been amended to recite wheat, and that the rejections are moot (Remarks, page 15, first paragraph). 
cf. claims 3, 4, 5, and 6, which recite the required alleles, and which claims have not been rejected for Lack of Written Description. 
	As described above, the claims are not limited to specific markers and to specific marker alleles that confer the claimed phenotype. Instead, the claims encompass an unlimited number of some unspecified markers and possible yet unspecified alleles associated with the claimed phenotype of functional restorer gene(s) for wheat G-type cytoplasmic male sterility in wheat plants, when Applicants have only reduced to practice only one allele for each of three marker loci within the claimed chromosomal interval. These claims are thus “reach through” claims in which the Applicants have described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).
	See also Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc) (citing Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”). “One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014).
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Scope of Enablement
Response to Applicants’ arguments:
	Amendments made to the claims filed in Applicants’ response submitted on December 22, 2021 overcame the rejection of record.

Improper Claim Dependency
	Response to Applicants’ arguments:
	Amendments made to the claims and the accompanying Applicants’ arguments filed in the response submitted on December 22, 2021 overcame the rejection of record. See in particular Exhibit A, and the physical positions of the instantly claimed markers set forth in SEQ ID NOs:2,4,16,18,19, and 24. 

Claim Rejections - 35 USC § 102/103
Response to Applicants’ arguments:
	Amendments made to the claims and the accompanying Applicants’ arguments filed in the response submitted on December 22, 2021 overcame the rejection of record. See in particular the remarks with respect to the state of the art; and see Exhibit A, describing the distinguishing vs. the markers described in the ZHANG reference. 

Summary
No claim is allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


BRATISLAV STANKOVIC, JD, PhD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663